RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-4494-18
                                                                     A-4495-18

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

         Plaintiff-Respondent,

v.

S.R. AND M.U.,

         Defendants-Appellants.


IN THE MATTER OF THE
GUARDIANSHIP OF G.R., a Minor.


                   Submitted December 16, 2020 - Decided February 10, 2021

                   Before Judges Ostrer, Accurso and Vernoia.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Hudson County,
                   Docket No. FG-09-0116-17.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant S.R. (Robyn A. Veasey, Deputy Public
            Defender, of counsel; John A. Albright, Designated
            Counsel, on the briefs).

            Joseph E. Krakora, Public Defender, attorney for
            appellant M.U. (Robyn A. Veasey, Deputy Public
            Defender, of counsel; Mary Potter, Designated
            Counsel, on the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Melissa H. Raksa, Assistant Attorney
            General, of counsel; Sara M. Gregory, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Julie E. Goldstein,
            Assistant Deputy Public Defender, of counsel and on
            the brief).

PER CURIAM

      In our prior opinion in this consolidated case, N.J. Div. of Child Prot. &

Permanency v. S.R. and M.U., No. A-0170-17 (App. Div.), certif. denied, 240

N.J. 34 (2019), we vacated the trial court's 2017 order dismissing the

guardianship action premised on the Division's failure to prove all four prongs

of the best interests test, N.J.S.A. 30:4C-15.1(a), reinstated the Division's

complaint for guardianship, held the Division had established the first two

prongs as to both S.R. (Susan) and M.U. (Matt), as well as its reasonable efforts

to provide services to both on the third prong, and remanded to a different judge

to determine whether placement of Matt and Susan's then-four-and-a-half-year-

                                                                          A-4494-18
                                       2
old daughter G.R. (Gracie) with Matt's sister Mattie and her fiancé Henry was a

viable alternative to termination, and whether Gracie would suffer greater harm

from the severing of ties to her natural parents and Matt's extended family than

from the permanent disruption of her relationship with her resource parents with

whom she had lived since she was six months old.

      On remand, Judge Velazquez ordered updated evaluations and conducted

a seven-day trial at which several Division workers, a CASA (Court Appointed

Special Advocate) volunteer, Matt, Mattie, Henry, Mattie's physician, and the

resource parents appeared as fact witnesses, and two of the experts who testified

at the first trial, Gerard A. Figurelli, Ph.D., for the Division and Susan

Blackwell-Nehlig, Psy.D., for Matt, offered their opinions on the questions

remanded.1 The fact witnesses testified to events occurring between the end of

the first trial in August 2017 and its continuation on remand in April 2019.2




1
  Susan failed to remain in contact with the Division following the first trial and
her whereabouts are unknown, apparently even to her own counsel. She did not
participate in the remand proceedings, although represented throughout.
2
   We will not burden this opinion with the facts leading up to our decision to
remand this case for a new hearing on the third and fourth prongs. Those facts
are set out at length in our prior opinion, and we refer the reader to it for a
comprehensive account of the history of this matter through conclusion of the
first trial. See S.R. and M.U., slip op. at 6-49.
                                                                            A-4494-18
                                        3
      Specifically, the witnesses recounted the failure of the permanency plan

the court ordered after the end of the first trial — termination of parental rights

followed by Gracie's adoption by Mattie — the Division's concerns that Mattie

was again misusing or abusing her prescription medications based on

observations by the caseworkers and the CASA volunteer; and the court-ordered

supervision of Mattie's visitation and eventual suspension of her overnight visits

with Gracie pending her completion of an independent medical examination.

The witnesses also testified to Mattie and Matt's many calls to the child abuse

hotline reporting the resource parents were abusing Gracie based on recurring

bruising to her legs. Those reports resulted in several investigations of the

resource parents by the Division's Institutional Abuse Investigative Unit and

Gracie's evaluation at the Audrey Hepburn Children's House following Mattie's

allegation of possible sexual abuse.

      Although none of those investigations revealed any abuse, the allegations

led to a deterioration of the relationship between the resource parents and Mattie

and her family, which culminated in a failed mediation between the two families

and the resource parents concluding the following day that they could no longer

provide a home for Gracie. As recounted in our prior opinion, the resource

parents had already adopted two boys the Division had placed with them in


                                                                            A-4494-18
                                        4
foster care. Although the five-year-old, placed with the couple only days after

his birth, was too young to understand the import of the Division's repeated

inquiries, the ten-year-old, who had memories of his own placement, understood

only too well. The resource parents testified that for a brief period following

the mediation, they felt the stress engendered by Mattie's unceasing allegations

had become too great and the threat they posed to their family too real to permit

them to continue as resource parents to Gracie.

      Alarmed that Mattie and Matt's repeated unfounded allegations of abuse

were threatening Gracie's home with the resource parents, the Division took

immediate steps to salvage that placement, obtaining an order in September

2018 directing that "[a]ny concern for new bruises shall be addressed through

the attorneys."   The order also permitted defense counsel to obtain an

independent medical evaluation of Gracie.

      Defense counsel never availed themselves of an IME of Gracie, and Mattie

never attended her own IME, and thus her overnight visits with Gracie remained

suspended through the remand hearing. Mattie also never appeared for her

updated psychological evaluation by Dr. Figurelli.       Dr. Figurelli and Dr.

Blackwell-Nehlig each conducted updated bonding evaluations between Gracie

and her resource parents and Gracie and Matt and his family. Dr. Figurelli found


                                                                          A-4494-18
                                       5
Matt "affectionate, patient, caring and supportive" with Gracie and she

comfortable, spontaneous, and familiar with him.        Although noting Matt's

relationship with Gracie had become "more developed in nature and scope" since

his last evaluation of them twelve months earlier, Figurelli concluded Gracie did

not have "an emotionally secure attachment" to Matt and did not see him as a

psychological parent.

      Dr. Figurelli likewise used the same positive terms in describing Mattie

and Henry's interactions with Gracie. He observed that Gracie's interactions

with Mattie and Henry were "more active and assertive" than with Matt but less

so than with the resource parents, and that her "behavior and requests tended to

be more immature and consistent with a somewhat younger level of

development" than when she was with her resource parents. Figurelli opined

that Gracie had "a positive affectionate attachment" to Mattie and Henry "that

has been developing over time" due to their increased contact since his last

evaluation the year before and had "come to recognize them as significant-other

adults" in her life. But he further opined that he could not conclude Gracie

"shares with them a secure emotional attachment characteristic of a fully

reciprocally bonded relationship," which would have existed had Gracie come

to see them as psychological parents.


                                                                          A-4494-18
                                        6
      After observing Gracie with her resource parents, Figurelli noted she

showed none of "the more immature, less developmentally consistent, more

passive behavior" he had seen when she was with Matt or with Mattie and Henry.

Figurelli observed the resource parents' conduct was appropriate for a parental

role, as they were attentive, encouraging, and responsive, while providing

redirection and limits as needed without generating significant or age-

inappropriate testing. He also found the resource parents "provided [Gracie]

with appropriate verbal and/or cognitive stimulation throughout" the evaluation

session. The resource mother spoke to her in English and Spanish, she spoke to

them "alternately in English and/or Spanish," and she understood what they said

in both languages.

      Figurelli concluded the quality of the interactions showed Gracie had "a

secure emotional attachment" to both resource parents, and that they were her

"central parental attachment figures."     Her conversation with the resource

parents about their sons and about "family activity" showed she continued to

develop "a sense of family identity" and connectedness. Figurelli opined that

Gracie was "thriving" in the care of her resource parents, and that severing that

bond at this point would cause her "traumatic, severe, and enduring" harm that

no other caregiver would ever be able to mitigate. Conversely, he found Gracie's


                                                                          A-4494-18
                                       7
attachments to Matt, Mattie, and Henry were not "secure emotional parental

attachments" despite their positive nature, and that the resource parents would

be able to mitigate "the harm she might experience" from losing those

relationships with her family. Figurelli concluded the bonding evaluations

supported the permanent placement of Gracie with her resource parents.

      Mattie did submit to an updated psychological evaluation by Matt's expert,

Dr. Blackwell-Nehlig. Mattie reported she took her medications as prescribed,

Oxycodone every four hours, Gabapentin for nerve pain every six hours, and

Zanaflex for muscle spasms every six hours, but had discontinued Xanax in

August 2018, because it made her drowsy and caused the occasional slurred

speech that had concerned the Division. She claimed to be managing her anxiety

better without the Xanax, because she was more aware of it coming on and had

developed practices to shift her focus elsewhere, instead of "jumping to

conclusions." Mattie also expressed a willingness to participate in the anger-

management therapy recommended by the Division after the mediation, even

though she did not believe she needed it. Based on her conversation with Mattie

and Mattie's personal physician, who advised that Mattie's prescribed

medications would not affect her ability to parent, and he had no concerns that

she was misusing them, Blackwell-Nehlig concluded Mattie's anxiety was "in


                                                                         A-4494-18
                                       8
the minimal range," and her medications would not negatively affect her ability

to care for Gracie.

      Addressing Mattie's many unsubstantiated reports of abuse by the

resource parents, Blackwell-Nehlig testified that Mattie acknowledged the result

of the Division investigations, but still wanted to understand how the injuries

were occurring if Gracie's similar level of activity during visitations at her home

were not causing any bruising. She opined that Mattie's repeated calls to the

child abuse hotline did not reflect a psychological disorder, because the duty to

report abuse arises from the possibility of abuse and not the certainty that such

had occurred, and Mattie was unaware of the origin of the bruises. Blackwell-

Nehlig believed the bruises in the photos the defense introduced at trial "seemed

so significant" that Gracie's school would have been obligated to report them to

the Division.

      Mattie acknowledged to Blackwell-Nehlig that Gracie had "a connection

with" the resource parents and "would allow them to stay in her life" because

she had "no problem sharing" Gracie. Blackwell-Nehlig reported Mattie's only

concern was for Gracie to be safe and protected and expressed her

disappointment that no one else seemed troubled by the inability to identify the

cause of Gracie's bruising. Mattie told Blackwell-Nehlig that no amount of


                                                                            A-4494-18
                                        9
distress from the Division's conduct would make her "give up" on having Gracie

live with the family into which she was born and with which she was bonded.

      Dr. Blackwell-Nehlig did not conduct separate bonding evaluations

between Gracie and Matt, and Gracie and Mattie and Henry. Instead, she

conducted the evaluation at Mattie's home with Gracie and Matt and his entire

extended family. Based on her observations, Blackwell-Nehlig concluded that

Mattie and Gracie had "developed a secure bond," and that Gracie had "a

permanent, secure attachment" to her. Blackwell-Nehlig opined that Mattie was

able to act as "a primary caregiver," and that Gracie could be placed in Mattie

and Henry's custody "with no other recommended services." She concluded that

Mattie would "continue to provide [Gracie] with consistent, sensitive care," and

that Mattie and Henry would be able to mitigate the harm Gracie would suffer

if for some reason her relationship with the resource parents were severed

notwithstanding Mattie and Henry's intention to maintain it.

      Blackwell-Nehlig used an interpreter for the bonding evaluation between

Gracie and her resource parents and their sons, because the resource parents

"speak only Spanish in their home, and they communicate with the children in

Spanish," although Gracie "primarily responded in English and the boys

communicated with her primarily in English." Consistent with her opinion at


                                                                         A-4494-18
                                      10
the first trial that Gracie viewed the resource parents as her psychological

parents, Blackwell-Nehlig again testified that Gracie had a "secure bond" with

her resource parents and "also appeared to have an attachment" to their two sons.

She testified that Gracie would suffer enduring harm from her removal from her

resource parents, however, only if she "weren't allowed contact" with them in

the future.

      Blackwell-Nehlig had asked the resource mother as part of the evaluation

whether they would permit Gracie to have contact with Matt and his extended

family if the court awarded custody of Gracie to her and her husband. The

resource mother had allowed that she would be open to Gracie's seeing Matt "if

it would help her," but after the repeated attacks they had endured from Mattie,

contact between her and Gracie "would not be possible at this time." The

resource mother further explained she did not "have a good concept of the aunt"

and "wouldn't know how to deal with her" once the Division was no longer

involved to assist.

      Blackwell-Nehlig concluded that Gracie was bonded to the resource

parents and to "her biological family and she identifies them as such." She

opined that the resource parents' refusal to allow Gracie contact with Matt's

family "seem[ed] selfish," and made clear the resource parents didn't understand


                                                                          A-4494-18
                                      11
that Gracie is also bonded to her biological family and "would suffer harm" if

those bonds were severed. Further, although the resource parents had assured

Blackwell-Nehlig of their desire to adopt Gracie, the doctor opined that their

having asked the Division to remove her after the mediation "sacrificed

[Gracie's] needs by creating a situation in which she would suffer harm."

      Because Mattie and Henry were willing to allow continued contact

between Gracie and her resource parents, which Blackwell-Nehlig opined would

ameliorate any harm she would suffer from being removed from their care, she

recommended that custody be awarded to them. Blackwell-Nehlig testified in

accordance with her report that it was not in Gracie's best interest to remain with

her resource parents "given their lack of commitment in caring for [her], as well

as their insensitivity to her needs."

      After hearing the testimony, Judge Velasquez issued a concise yet

comprehensive written opinion terminating Susan's and Matt's parental rights to

Gracie and paving the way for her adoption by the resource parents. He rejected

the notion that placing Gracie with Mattie and Henry was a viable alternative,

because that "plan would cause severe and enduring, and possibly irreparable

harm" to the kindergartener. The judge explained he credited Dr. Figurelli's

testimony about the harm that would likely befall Gracie, who suffered global


                                                                            A-4494-18
                                        12
developmental delays owing to "static encephalopathy, an unchanging brain

injury," S.R. and M.U., slip op. at 8, were she to be removed from her resource

parents because it was "based in concrete observations over multiple years, made

common sense within the history of the case, and because the testimony was

unbiased and fair toward" Mattie and Henry.

      The judge stressed that Gracie had been a part of her resource family for

almost the whole of her life, and despite her many challenges had made

significant progress in their care, learning to walk with leg braces after years of

physical therapy and making great strides in learning to talk and express herself,

in both Spanish and English, with regular speech therapy. Judge Velasquez

noted that both experts agreed that Gracie had a fully-formed reciprocal bond

with her resource parents, viewing them as her psychological parents. And he

found credible Dr. Figurelli's opinion that the four-and-a-half-year-old would

have enormous difficulty confronting the loss of those "parents" at this stage of

her life, readily accepting that Gracie's "limited understanding of the world

around her" would make it difficult to comprehend "why she was removed from

the care of the people she understands to be her family," a harm only

"exacerbated" by the child's developmental challenges.




                                                                            A-4494-18
                                       13
      Judge Velasquez was equally clear as to why he "completely discounted"

Dr. Blackwell-Nehlig's opinion that Gracie's loss of her psychological parents

would not cause her severe and enduring harm but only "some transitional

difficulty."   Besides noting that Blackwell-Nehlig "was evasive and non-

responsive on cross-examination even to the most commonplace questions," and

that there was no hypothetical question the lawyers for the Division and Gracie

could pose that would cause her to alter her opinion, the judge found that opinion

was premised on "several factual predicates" the court expressly rejected.

      Specifically, the judge rejected Blackwell-Nehlig's opinion that the

resource parents were not committed to Gracie, noting they continued to care

for her "even after the Division lost its [termination] case." Notwithstanding the

court's finding that Gracie viewed them as her psychological parents, the court's

plan for Gracie was to ultimately remove her from their care "when the time was

right."    Judge Velasquez wrote "[t]his history illustrates a passionate

commitment" to Gracie, which cannot be obliterated by the "temporary doubts"

the resource parents "experienced in the summer of 2018 as to whether they

could continue" to care for her in the face of Mattie's opposition. The judge

found they testified "extremely credibly" they would adopt Gracie, and "for

psychological parents to continue to care for a child while the Family Part enacts


                                                                           A-4494-18
                                       14
measures to remove the child from their care amply establishe[d]" the resource

parents' commitment to Gracie.

      Second, the court found Mattie and Henry "would be extremely unlikely

to facilitate continued contact" with the resource parents were Gracie placed in

their care, and "reject[ed] any plan that relies upon contact in order to

theoretically mitigate the severe and enduring harm that [Gracie] would face."

Judge Velasquez noted the many witnesses who testified about "the significant

delays and challenges" Gracie has had in learning to walk. She had to be fitted

with braces, and as Henry testified, she "has trouble walking . . . she falls a lot."

Those falls resulted in many bruises, mostly to her legs.

      The judge found Matt's family "called in referrals to the DCPP Child

Abuse Hotline, approximately twelve times in the past two years, and flatly

reject the Division's investigation findings that [Gracie] is not being mistreated

in any way in the care" of the resource parents.            The judge found that

"[r]egardless of whether these referrals were made in good-faith or [were]

otherwise proper," those referrals and the testimony of Matt and his family that

the resource parents were mistreating Gracie convinced the court they would not

permit her to maintain contact with the resource parents were they to get custody

of Gracie. While "not convinced" that Matt, Mattie and Henry "genuinely


                                                                              A-4494-18
                                        15
believe" Gracie was being abused, despite their testimony, the judge did not find

their assertions that they would facilitate contact between Gracie and the

resource parents in the least credible.

      Third, the judge was not convinced Mattie and Henry were even now

capable of safely assuming Gracie's care, two years after the first judge

dismissed the Division's guardianship complaint finding them a "viable

alternative" to termination, who "could soon take over [her] care and custody."

Rather than the gradual assumption of parental responsibilities the judge

anticipated at the end of the first trial, she ordered Mattie's visitation supervised

and eventually suspended her overnights after four reports by Division

caseworkers and the CASA volunteer of Mattie slurring her speech or otherwise

appearing under the influence of drugs.

      And although the court had conditioned resumption of Mattie's overnights

on her submission to an IME to determine the effect of her medications, and

their possible misuse, on her ability to parent, Mattie had never submitted to that

examination in the nine months between the order and the remand hearing "and

reiterated this refusal at trial."3 Judge Velasquez found placing Gracie, "a child


3
  The judge also noted Mattie and Henry's home remained unlicensed. Because
such would not preclude the judge, as opposed to the Division, from placing


                                                                              A-4494-18
                                          16
with very sensitive developmental needs," with Mattie in the face of her

continued refusal to permit the Division to assess whether her very significant

daily regimen of medications presented an obstacle to safely parenting the child

presented "an unacceptable level of risk."

      Because the judge rejected those three key factual predicates to Dr.

Blackwell-Nehlig's opinion — that the resource parents were not committed to

Gracie; that Matt's family would continue contact between Gracie and her

resource parents if Mattie and Henry were awarded her custody; and that Mattie

was capable of safely assuming Gracie's care — he found the opinion lacked any

sound factual basis. Judge Velasquez accordingly concluded, based on Dr.

Figurelli's more credible opinion, that Mattie and Henry were not a viable

alternative, and, as that option was the only one presented by defendants, that

the Division had carried its burden on the third prong by clear and convincing

evidence.4


Gracie with them, see N.J. Div. of Child Prot. & Permanency v. K.N., 223 N.J.
530, 534 (2015), and the finding was not essential to the judge's decision in the
matter, we do no more than note it here.
4
  In making his findings, the judge noted we found the Division had carried its
burden on the second prong, that Susan was unwilling and Matt unable to
eliminate the harm they'd caused Gracie, without considering whether removing
her from her resource parents would cause her serious and enduring emotional


                                                                          A-4494-18
                                      17
      Judge Velasquez also found, by clear and convincing evidence, that the

Division readily established, on the strength of Dr. Figurelli's evaluations and

testimony, that termination of Susan's and Matt's parental rights would not do

Gracie more harm than good. The judge noted Susan did not appear on the

remand. She had not been in contact with the Division for several years, has

had "minimal involvement" in Gracie's life, and there was no evidence in the

record of any bond between them.5

      As to Matt, the judge found he had been as good a father to Gracie "as he

could possibly be." Dr. Figurelli found him "affectionate, patient, caring and




or psychological harm, N.J.S.A. 30:4C-15.1(a)(4), S.R. and M.U., slip op. at 56-
59, and thus the second prong was not within the scope of the remand. The
judge observed, however, that the evidence before him established the passage
of almost two years' time since the first trial had only "increased the harm" that
Susan and Matt have inflicted "albeit not maliciously" on Gracie, and that Dr.
Figurelli had credibly testified removing Gracie from her resource parents at the
time of the remand hearing would cause her severe and enduring harm that no
one would be able to mitigate, thus establishing an alternative basis for our
finding on prong two.
5
  Susan does not argue to the contrary on appeal but continues to try and ride
the wake of whatever course Matt might set in attempting to prevent termination
of his rights, contrary to established case law that "[p]arental rights are
individual in nature and due process requires that fitness be evaluated on an
individual basis," N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261,
288 (2007). See N.J. Div. of Youth & Family Servs. v. H.R., 431 N.J. Super.
212, 228 (App. Div. 2013) (holding "mother cannot rely on the father's potential
claims and defenses to avoid termination of her parental rights").
                                                                           A-4494-18
                                       18
supportive" toward Gracie, and the court noted he had never missed a visit with

her without reason and had "not missed a moment of trial." Nevertheless, neither

expert believed Matt could serve as Gracie's parent, as both previously testified

that Matt should never be left alone with Gracie due to his serious cognitive

limitations and mental illness. S.R. and M.U., slip op. at 3. The court also took

note of Dr. Figurelli's opinion that Gracie, although now viewing Matt

positively, was not securely bonded to him, and its own finding that his sister

Mattie and her fiancé Henry were not a viable option for her, despite that having

been the court's plan for two years.

      Judge Velasquez also soundly rejected Matt's family's allegations that the

resource parents had mistreated Gracie. He deemed the many photos of Gracie's

bruises that Matt introduced and the court admitted in evidence did not support

the allegation, as most were not dated and thus could not establish which family

had care of Gracie when she suffered the bruises. As already noted, the judge

found Gracie "had severe mobility problems, . . . cognitive delay challenges, and

has required years of physical therapy and leg braces in order to walk." The

court found more persuasive and credible the testimony of the caseworkers and

the CASA volunteer, none of whom had ever observed anything suggesting

abuse or neglect by the resource parents. He further noted that "all concerned"


                                                                          A-4494-18
                                       19
testified Gracie had exhibited "far less bruising in the past six months" after she

had completed her physical therapy, and, as Henry testified, was "walking better

now."

        Judge Velasquez found the Division established that termination of

Susan's and Matt's parental rights will afford Gracie the permanence her parents '

inability to care for her has denied her. He was convinced by the resource

parents' "perseverance in the course of this lengthy and contentious case" that

they stood ready to adopt Gracie "and formalize what has long been the de facto

psychological reality" for the child. The judge made his decision assuming the

resource parents would not permit continued contact between Gracie and Matt's

family. The court harbored no illusion that termination "would be easy" for

Gracie or "that she would suffer no harm at all." He was, however, convinced

the resource parents could mitigate any harm she experienced, and that the

benefit of a permanent relationship with them significantly outweighed the

potential harm she would suffer by severing her ties to Matt's extended family.

        Defendants appeal. Matt argues there is not substantial credible evidence

supporting the judge's decision to terminate parental rights "because family

placement is a superior alternative to adoption in a foster home where the

evidence of abuse and potential medical neglect cannot be ignored by the court


                                                                            A-4494-18
                                       20
and Gracie has developed a bond with her aunt"; that the record supports "family

placement is the proper alternative to serve Gracie's best interests"; and the

Division failed to present clear and convincing evidence that termination will

not do more harm than good. Susan argues that "Mattie and Henry presented a

clear alternative to termination"; termination will do more harm than good

because the trial court "failed to consider the undisputed fact that the unrelated

foster parents will not allow any future contact between Gracie and her father

Matt and her natural family"; and that the trial court "misconstrued the scope of

the remand and improperly barred evidence and testimony relating to any

conduct by DCPP, resulting in an incomplete and erroneous prong three

analysis." The Law Guardian joins the Division in urging that we affirm the

termination of both Susan's and Matt's parental rights.

      Our review of the record convinces us that none of defendants' arguments

is of sufficient merit to warrant discussion in a written opinion , R. 2:11-

3(e)(1)(E), as all plainly devolve into a quarrel with the judge's factfinding,

which they provide us no basis to disregard. As our Supreme Court has observed

on countless occasions, only the trial court "has the opportunity to make first-

hand credibility judgments about the witnesses who appear on the stand; it has

a 'feel of the case' that can never be realized by a review of the cold record."


                                                                           A-4494-18
                                       21
N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 104 (2008) (citation

omitted). We are simply not free to overturn the factual findings and legal

conclusions of a trial judge "unless we are convinced that they are so manifestly

unsupported by or inconsistent with the competent, relevant and reasonably

credible evidence as to offend the interests of justice." Rova Farms Resort, Inc.

v. Investors Ins. Co. of Am., 65 N.J. 474, 484 (1974) (citation omitted).

      Because the trial judge's factual findings here have that support in the

record, they are binding on appeal. See N.J. Div. of Youth & Family Servs. v.

F.M., 211 N.J. 420, 448-49 (2012) (explaining "[i]t is not our place to second-

guess or substitute our judgment for that of the family court," when "the record

contains substantial and credible evidence to support the decision to terminate

parental rights"). Judge Velasquez meticulously explained why he "completely

discounted" Dr. Blackwell-Nehlig's opinion that four-and-a-half-year-old

Gracie would suffer only some "transitional difficulties" in being removed from

the people she viewed as her psychological parents, who had cared for her from

infancy. He also explained why he did not believe Matt's family, who had

twelve times in two years reported the resource parents were physically abusing

Gracie, would permit, much less encourage, the continued connection with the




                                                                            A-4494-18
                                      22
resource parents Blackwell-Nehlig testified was necessary to avoid severe and

enduring harm to her.

      The judge also detailed why he flatly rejected Blackwell-Nehlig's opinion

that the resource parents were not committed to Gracie. As the law guardian

who represented Gracie from the time she was removed from Susan and Matt in

2015 argued in summation on remand, what these resource parents have been

through as a result of Matt's family's many unfounded allegations "is not the

norm of what foster parents experience in becoming resource parents for the

Division," and if it were no one would "recommend that anybody become

resource parents." Based on his view of the testimony and the credibility of the

witnesses, the judge rejected Matt and his family's allegations that the resource

parents had ever harmed Gracie in any way,6 and he had no reservation about

their devotion to this child.



6
  Matt's argument that the judge failed to consider whether the bruises to Gracie
documented in the photos in evidence were caused by the resource parents
mistreating the child is simply inaccurate. Notwithstanding defendants'
counsel's stipulation that those photographs were only being admitted for th e
limited purpose of demonstrating Matt's family's good faith in reporting the
bruises, a stipulation defendants appear to have disregarded on appeal, the judge
made clear he "would be remiss" not to consider the photographs as going to the
substance of the abuse allegations. Having thoroughly reviewed the photos, the
investigation reports and the testimony of the witnesses on this point, the judge
found no competent evidence in the record supporting the allegations of abuse.
                                                                          A-4494-18
                                      23
      Finally, we note, as did Judge Velasquez, that the first judge, who found

Mattie and Henry a viable alternative to termination, never found the time

"right" to place Gracie in their care, notwithstanding that she continued to

preside over the matter for another eighteen months following the first trial.

Instead she ordered Mattie's time with Gracie to be supervised and eventually

suspended her overnight visits until Mattie submitted to an IME by the Division.

      Tellingly, Mattie never submitted to that independent examination to

consider her ability to care for Gracie in light of her pain medication regimen,

reiterating her refusal to do so at trial. She also ducked an updated psychological

evaluation on remand with Dr. Figurelli. That pattern is very reminiscent of

Mattie's failure to do what was necessary to close out her own three-and-a-half-

year case with the Division — following a suicide attempt and subsequent drug

overdose — in order to permit the Division to timely consider her as a placement

option for Gracie, which we discussed in our prior opinion. See S.R. and M.U.,

slip op. at 16-24; 70. Given those circumstances, we find no error in the trial

court's finding that placing Gracie in Mattie's care presented "an unacceptable

level of risk," precluding any finding on the third prong that there were

alternatives to termination.




                                                                            A-4494-18
                                       24
      In short, we are satisfied Judge Velasquez faithfully undertook the terms

of the remand, and his findings that placing Gracie with Mattie and Henry was

not a viable alternative to the termination of Susan's and Matt's parental rights

and that termination would not do her more harm than good are amply supported

by the credible evidence in the record. We, accordingly, affirm the judgments

in both matters substantially for the reasons expressed in his thorough and

thoughtful opinion of May 30, 2019.

      Affirmed.




                                                                          A-4494-18
                                      25